                                     n o.'", ~1 AL
           Case 1:19-mj-00297-RT Document 1 Filed 03/28/19 Page 1 of 9                                             PageID #: 1
AO 106   (Rev.04/ 10) Application   f~ JeJJ ~Jt I J
                                                                                                         ....UNITED STATES DISTRICT COURT
                                      UNITED STATES DISTRICT C OURl                                             DISTRICT OF HAWAII
                                                                       for the
                                                                                                                    MAR 2 8 2019
                                                                Distri ct of Hawaii
                                                                                                             at <\. o'clock anc8l_min.JLM
               In the Matter of the Sear ch of
                                                                                                                   SUE BEITIA, C LERK LS
                                                                          )
          (Briefly describe the property to be searched                   )
           or identify the person by name and address)                    )           Case N o. Mag . No. 19-00297 RT
   BLACK HONDA VAN , LICENSE PLATE PJW 885 ,                              )
  CURRENTLY LOCATED AT 91-1300 ENTERPRISE                                 )
                                                                          )
        AVENUE, KAPOLEI , HAWAII 96707

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement offi cer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the foll owing person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A (incorporated by reference)

located in the                                    District of                 Hawaii               , there is now concealed (iden1ify the
                     -----~~-                                   -----------~
person or describe the property lo be seized):

  See Attachment B (incorporated by reference)

           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                  ri evidence of a crime;
                  ri contraband, fruits of crime, or other items i llegally possessed;
                  -rf property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a v iol ati on of:
              Code Section                                                             Offense Description

         18 U.S.C. § 2422(b)                       Attempted enticement and coercion of a minor


           The application is based on these facts:

         See attached Affidavit of Special Agent Evelyn Ramo, Homeland Security Investigations, Honolulu , Hawaii.

            M Conti nued on the attached sheet.
            0 D elayed notice of _ _ days (give exact ending date if more than 30 days : _ _ _ __                         ) i s requested
              under 18 U.S.C. § 3 103a, the basis of which is set forth on the attached sheet.



                                                                                 c;i/l,1~,,
Sworn to before me and signed in my presence.



D ate:    Mx cJ1 J-71 .>Vt.1
Cityand state:        t~l~ !dz~~                                                  Hon . Kevin
                                        ./
  Case 1:19-mj-00297-RT Document 1 Filed 03/28/19 Page 2 of 9                       PageID #: 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF HAWAll

IN THE MATTER OF THE SEARCH OF
BLACK HONDA VAN, LICENSE PLATE
PJW 885, CURRENTLY LOCATED AT 91-
                                                   Mag. No. 19-00297 RT
1300 ENTERPRISE AVENUE, KAPOLEI,
HAWAll 96707



                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE


       I, EVELYN RAMO, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


        1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-a

black van-which is currently in law enforcement possession, and seizure of the items described

in Attachment B.

       2.      I am a Special Agent with Homeland Security Investigations ("HSI"), presently

assigned to the Honolulu Office, Cyber Group. I have been employed as a Special Agent with

HSI since May 1998. I have investigated and assisted in criminal cases to include internet

crimes against children, drug smuggling, human smuggling, human trafficking, fraud, illegal

exports and other violations. ·I have received training in the investigation of the sharing of child

pornography on peer-to-peer networks, chat groups, and chat rooms, including training provided

by the Internet Crimes Against Children ("ICAC") task-force for the investigation of individuals

downloading and/or sharing child pornography.
  Case 1:19-mj-00297-RT Document 1 Filed 03/28/19 Page 3 of 9                       PageID #: 3




       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. I am familiar

with the facts set forth in this affidavit based upon my personal knowledge and/or information

provided to me by other law enforcement personnel and/or witnesses. Summaries and statements

from conversations do not include references to all topics covered in the conversations. This

affidavit is not intended to include each and every fact and matter observed or known to the

government.

                           IDENTIFICATION OF THE VEIDCLE


       4.      The property to be searched is a black Honda van, with license plate PJW 885,

currently located at 91-1300 Enterprise Avenue, Kapolei, Hawaii 96707, hereinafter the

''Vehicle." The Vehicle came into the custody of law enforcement on March 24, 2019, the same

day that Neal BOTH-MAGNISI ("the Defendant") was arrested for attempted enticement and

coercion of a minor, in violation of 18 U.S.C. § 2422(b).

       5.      The applied-for warrant would authorize a search of the Vehicle for the purpose

of identifying items, records, and information particularly described in Attachment B.




                                                 2
 Case 1:19-mj-00297-RT Document 1 Filed 03/28/19 Page 4 of 9                     PageID #: 4




                                       PROBABLE CAUSE


      6.      On March 19, 2019, an undercover law enforcement officer ("the UC") posted a

profile on a social media and dating application (referred to herein as "the App"), which allows

users to interact with other users with text messages and photos. The App also incorporates

geolocation functionality, which allows its users to view other profiles that are close to them in

proximity. Users can download the App to a mobile phone or digital device, and engage in

messaging directly with other users.

      7.      The UC created a profile that displayed a photograph of a boy with a white hat,

with the usemame "Rooster 94." Generally, the number next to the usemame on a profile

represents the user's age, which is calculated by the date of birth a user inserts into his/her

profile. In the biography section, which enables a user to insert an introductory sentence or

phrase, the profile stated "Younger than you think." In the "looking for" section of the profile,

the UC stated, "Chat, Dates, Friends, Networking, Relationship, Right Now." In my training

and experience, the term "Right Now," indicates that a user is interested in sexual encounters

within a short timeframe.

      8.      That day, the profile received a message from another profile with the usemame,

"ASAP," and the profile photo showing only a sunset, with no person. In the days following,

the following conversation then took place:


              Defendant: Hey... So how old do I think you are? ... You have me
              curious. Message me if you log in today.

              UC: You tell me

              Defendant: 22? Or are you younger?

              UC: Nope I'm way younger than that ... I'm 13

                                               3
  Case 1:19-mj-00297-RT Document 1 Filed 03/28/19 Page 5 of 9                     PageID #: 5




               Defendant: Damn lol ... Nice. What are you doing on here?

After further conversation, on March 21, 2019, the UC asked the Defendant for a photo of

himself. The following conversation took place:


               UC: Only if i can see you first

               Defendant: Forgive me if I don't send a face picture to somebody
               who is 13 . . . That's just like asking to go to jail

               UC: Loi, is it?

               Defendant: Basically

               UC: Howso?

               Defendant: I might be a pedophile but I don't want everybody to
               know it ... And you do you kind of seem too good to be true ...

The Defendant later sent the following message: "If I were to come to you ... What would you

want to do ... Cause I'm into young boys." Later, the Defendant wrote, "I'm not saying I would

want to fuck you if you're not ready for it ... But I'm down to suck the fucking cum out of your

cock."

         9.    Later in the conversation, the UC and the Defendant exchanged phone numbers

and text messages. At one point in the conversation, the Defendant wrote, "You think you can

handle this dick?" The UC responded, "psst.yes! got lube and condoms?" The Defendant

responded, "Yup." Later, while discussing meeting up in person, the Defendant wrote, "How

long is your dick ... I should buy you some condoms too."

         10.   The UC and the Defendant arranged a location to meet in person. In the course of

arranging to meet in person, the UC and the Defendant also exchanged text messages regarding

a variety oflocations, including mention of Safeway, and Walmart, Chili's. After showing up

at this location, within the District of Hawaii, on March 24, 2019, the Defendant requested

                                                 4
  Case 1:19-mj-00297-RT Document 1 Filed 03/28/19 Page 6 of 9                        PageID #: 6




multiple additional photos of the UC, writing, "Listen I just need to be sure that you are who

you say you are ... As soon as I am sure of that we can do anything you want to do ... I drove

all the way out here to meet you." The Defendant wrote that he had gotten out of his truck to

walk around, but wasn't able to locate the purported minor. He continued to request photos of

the minor, writing, "You're just not the one that's risking jail." At approximately 5:48 PM, the

Defendant wrote to the UC, "I'm the guy in the black van." Law enforcement identified a black

 van (the Vehicle) near the meet location.         To determine whether the Defendant was in

possession of the same phone used to text with the UC, law enforcement called the phone

number associated with the text messages sent to the UC. A black iPhone near the Defendant's

person instantly rang. Law enforcement arrested the Defendant without incident, and towed the

 Vehicle to a secure location.     The Defendant declined to give consent for a search of the

 Vehicle. Therefore, law enforcement has not searched or accessed the contents of the Vehicle.

        11.    The Vehicle is currently in the lawful possession of federal law enforcement at

91-1300 Enterprise Avenue, Kapolei, Hawaii 96707. In my training and experience, I know that

the V ~hicle has been stored in a manner in which its contents are, to the extent material to this

investigation, in substantially the same state as they were when the Vehicle first came into the

possession of law enforcement on March 24, 2019.

                                          CONCLUSION


        18.    I submit that this affidavit supports probable cause for a search of the Vehicle

described in Attachment A to seek the items described in Attachment B.


                                                      Respectfully submitted,




                                                  5
Case 1:19-mj-00297-RT Document 1 Filed 03/28/19 Page 7 of 9      PageID #: 7




                                             EVELYN RAMO
                                             Special Agent
                                             HOMELAND SECURJTY
                                             INVESTIGATIONS

   Subscribed and sworn to before me
   on March 27, 2019: ~
                 '.\ r:\ ~-~   1
               ~"~~~
                                       JUDGE




                                         6
  Case 1:19-mj-00297-RT Document 1 Filed 03/28/19 Page 8 of 9                   PageID #: 8




                                     ATTACHMENT A


       The property to be searched is a black Honda van, with license plate PJW 885, currently

located at 91-1300 Enterprise Avenue, Kapolei, Hawaii 96707, hereinafter the "Vehicle."


       This warrant authorizes a search examination of the Vehicle to seize the items described

in Attachment B.
  Case 1:19-mj-00297-RT Document 1 Filed 03/28/19 Page 9 of 9                    PageID #: 9




                                      ATTACHMENT B


       Law enforcement will seize any and all of the following items:


          a. Items relating to sexual activity, including condoms, lubricant, or sex toys;

          b. Any and all electronic devices or cellphones, the contents of which will not be

               searched without an additional search warrant;

          c. Any and all items or receipts relating to or purchased at grocery stores,

               convenience stores, restaurants, or any other commercial store between March 22,

               2019 and March 24, 2019;

          d. Images, photos, or any other item that BOTH-MAGNISI used in the commission

               of the above-mentioned crime;

          e. Any records or information regarding BOTH-MAGNISI's schedule or travel from

               March 22, 2019, to March 24, 2019;

          f.   Any and all records and location information, including geolocation data,

               metadata, and GPS devices or data, and any and all records regarding BOTH-

               MAGNISI's physical location on March 24, 2019.

          g. Documents and records showing who used or owned the Vehicle between March

               22, 2019 and March 24, 2019.


       As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored.
